Citation Nr: 1505856	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hairline fracture of the front teeth due to trauma.

2.  Eligibility for VA dental treatment.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for condylomata accuminata, claimed as genital warts.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for bilateral shin splints.  

7.  Entitlement to service connection for a spinal disability, to include as secondary to shin splints.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986, April 1980 to August 1980, and March 1981 to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in January 2013 he withdrew his request.  

The issues of eligibility for VA dental treatment and entitlement to service connection for hypertension, condylomata accuminata, pes planus, shin splints, and a spinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran does not have a dental condition resulting from a combat wound or other service trauma that cannot be replaced by suitable prosthesis or that resulted in a loss of substance of body of the maxilla or mandible.


CONCLUSION OF LAW

The Veteran is not currently shown to have a dental condition that was incurred in or aggravated by his military service for purposes of compensation.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107, 1712(b) (West 2014); 38 C.F.R. §§ 3.381, 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Dental disorders that may be compensable include irreplaceable missing teeth and disease and damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913.  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Additionally, under 38 C.F.R. § 4.150, missing teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis and where such loss is, inter alia, due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Certain dental conditions, including periodontal disease, treatable carious teeth, and replaceable missing teeth (i.e. with a bridge or denture), are not considered disabling, and may be service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123, but not for purposes of compensation. 
Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter.  38 C.F.R. § 3.381(a) (2014). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

In determining service connection, the condition of teeth and periodontoid tissue at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of tooth, or placement of a prosthesis, will not be considered evidence of aggravation of the condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 CFR § 3.382 (c). 

The Veteran's service treatment records, including dental records, are negative for any injury or trauma to the Veteran's teeth, including his front teeth.  There is no evidence in the available record that the Veteran developed any compensable dental condition during his active military service.  It appears that he had all of his teeth and that they were in good condition during his active military service.  

A statement dated June 14, 2010 from Dr. T.C. indicates that the Veteran sustained a traumatic injury to tooth number 8 (right front tooth) in 2009.  Records from Dr. T.C. also reflect that the Veteran had a previous root canal treatment in that tooth, but do not say when that treatment occurred or relate that treatment to service.  Dr. T.C. recommended extraction of tooth number 8 and placement of a surgical implant.  Treatment records from Dr. J.M. dated June14, 2010 show the Veteran was seen for fractures of teeth 8 and 9.  There is an invoice for services including a partial acrylic upper with claps, a porcelain abutment retainer, a porcelain and ceramic crown, and a cast post and core.  It is not clear if these procedures were actually performed or if these records are an estimate of the treatment recommended by Dr. T.C..  Regardless, the Board notes that all the treatment above occurred almost two decades after separation from service, with no evidence of a link or relationship to the Veteran's active military service.

In the instant case, the evidence does not support the Veteran's claim that he sustained an injury to the front teeth in service or show that he suffered from any disease of the teeth or jaw in service.  Although the Veteran has claimed that he cracked his front teeth in service after falling, this claim is not supported by his service treatment records, which are negative for any dental injury.  The only injury documented in the Veteran's medical records is an injury to the front right tooth sustained in 2009.  The Board finds that the contemporaneous evidence in this case has greater probative value than history as reported by the Veteran more than two decades after the fact.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Furthermore, even assuming that the Veteran did sustain an injury in service, there is no objective, competent evidence of record that the Veteran has irreplaceable missing teeth or that any loss of teeth has been caused by loss of substance of the body of the maxilla or mandible or that he has any other condition listed as a compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  As a consequence, he is not eligible for compensation for any dental disorder.  The issue of entitlement to a dental condition solely for treatment purposes will be addressed in the REMAND section below.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a hairline fracture of the front teeth is denied.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a hairline fracture of the front teeth.  The RO treated the Veteran's claim as one for service connected compensation; however, a June 2010 Statement in Support of Claim suggests that the Veteran may also be seeking VA dental treatment.  In his statement, he reports that he is submitting an estimate of the cost of dental work that he believes is related to an in-service dental injury and requests that if his claim is approved, the RO send a check to the address he has provided.  Since what the Veteran really wants is not to pay out of pocket for his dental treatment, his statement could be liberally construed as a claim for service connection for a dental condition for VA treatment purposes.  As the RO has not addressed this aspect of the Veteran's dental claim, the Board is remanding it for further development and issuance of a statement of the case.   

Additionally, in August 2013 and May 2014 rating decisions, the RO denied entitlement to service connection for hypertension, condylomata accuminata, pes planus, shin splints, and a spinal disability.  In August 2014, the Veteran submitted a notice of disagreement with this decision.  However, as a statement of the case has not been issued, the Board is required to remand the issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

The RO should issue statements of the case for the issues of eligibility for VA dental treatment and entitlement to service connection for hypertension, condylomata accuminata, pes planus, shin splints, and a spinal disability that have been remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


